Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“correct the control parameter so as to achieve the control condition, based on a feedback value depending on an operation evaluating value representing an actual operation of the device; calculate the feedback value depending on the operation evaluating value; determine whether accuracy of control of the device performed in accordance with the control parameter satisfies a predetermined accuracy condition; control the device in accordance with the control parameter when the predetermined accuracy condition is satisfied; and control the device in accordance with the corrected control parameter when the predetermined accuracy condition is not satisfied” in claim 1, and
“correcting the control parameter so as to achieve the control condition, based on a feedback value depending on an operation evaluating value representing an actual operation of the device; calculating the feedback value depending on the operation evaluating value; determining whether accuracy of control of the device performed in accordance with the control parameter satisfies a predetermined accuracy condition; controlling the device in accordance with the control parameter when the predetermined accuracy condition is satisfied; and controlling the device in accordance with the corrected control parameter when the predetermined accuracy condition is not satisfied” in claims 4 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747